DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller (2019/0023549) in view of Hester (2019/0177143).
Claim 1: Mueller discloses a light weight plastic liner adapted for receipt over an aerial lift basket (Fig. 1; 10, Para. [0023]), the lift basket mounted on a wheeled boom or scissor lift (Fig. 1; 10, Para. [0024]), the liner comprising: 
a floor cover configured to cover a top surface of a platform floor on the lift basket (Fig. 4; 18, Para. [0026]): 
a first inside cover (Fig. 4; 20, Para. [0023]) and a first outside cover (Fig. 1; 22, Para. [0023]); said first inside cover connected to said first outside cover by a first seam (Figs. 2 and 5; see larger image below); said first inside cover configured to cover an inside of a first side frame on the lift basket (Fig. 4; 20, Para. [0023]); said first outside cover configured to cover an outside of said first side frame on the lift basket (Fig. 1; 22, Para. [0023]); said first seam configured to be positioned on a top surface of said first side frame (Figs. 2 and 5; see larger image below) when said first inside cover is covering an inside of said first side frame on the lift basket and said first outside cover is covering said outside of said first side frame on the lift basket; 
wherein a bottom portion of said inside cover is connected to a side of said floor cover (Fig. 2; 18, 20, 62).  


    PNG
    media_image1.png
    564
    810
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    598
    883
    media_image2.png
    Greyscale

Mueller continues to disclose a continuous inside cover with a continuous seam (Figs. 2 and 5; see larger image above) connecting the inside and outside covers (Fig. 4; 20, Para. [0023]) but fails to disclose separate cover sections disposed around the lift basket and also fails to disclose a removable door cover.
However, Hester discloses a second outside cover (Fig. 1; 1400, Claim 1); said second outside cover configured to cover an outside of said second side frame on the lift basket (Fig. 3; 1400); said second seam configured to be positioned on a top surface of said second side frame and said second outside cover is covering said outside of said second side frame on the lift basket; 
An outside cover (Fig. 1; 1300, Claim 1); connected to said outside cover by a front seam; said outside cover configured to cover an outside of said front side frame on the lift basket (Fig. 3; 1300); said front seam configured to be positioned on a top surface of said front side frame on the lift basket and said front outside cover is covering said outside of said front side frame on the lift basket (Fig. 3; 1300); 
an entrance door outside cover (Fig. 1; 1210, Para. [0032]); said entrance door outside cover configured to cover at least a portion an outside of said door frame on the lift basket; said front seam configured to be positioned on a top surface of said front side frame when said front outside cover is covering said outside of said front side frame on the lift basket; and 
a removable door cover configured to cover an inside and an outside of a door mounted on the door frame (Fig. 1; 1210, Para. [0032]); said removable door cover configured to be removable from said door form while a) said first outside cover, b) said second outside cover, c) said front outside cover, and d) and said entrance door outside cover are connected to said lift basket (Fig. 1; 1200, Para. [0033]); and 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the inside cover of Mueller to include the separate sections, including the door panel, as taught by Hester, in order to cover the inner and outer surface of the lift basket with separate sections and allow a modular solution to covering different sized lift baskets. 
Thus, the combination of the continuous cover of Mueller when combined with the segments and door panels of Hester result in the disclosed invention.
While Hester fails to specifically disclose a hinged door on the lift basket, the Examiner asserts that it is common practice and would have been obvious to one of ordinary skill in the art to include hinges with doors in order to open and close said doors.
Claim 4:  Hester discloses the liner as described in claim 1, further including strips of door hook and loop fasteners attached to first and second sides of the removable door cover and configured to removably secure the removable door cover on the hinged door (Fig. 1; 1210, Para. [0035]).  
Claim 5: Hester discloses the liner as described in claim 1, further including strips of cover hook and loop fasteners attached to sides of the first inside and outside cover and to sides of the second inside and outside cover (Fig. 5; 5610), said cover hook and loop fasteners configured to secure the first inside and outside cover to the first side frame and the second inside and outside cover to the second side frames (Fig. 5; 5610).  
Claim 6: Hester discloses the liner as described in claim 1, but fails to disclose further including door strips of hook and loop fasteners attached to sides of the entrance door inside and outside cover and configured to secure the sides of the entrance door covers to the hinged door frame (Fig. 1; 1210, Para. [0035]). 
While, Hester fails to disclose the use of hook and loop fasteners to attach the entrance door to the inside and outside cover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to substitute the zipper attachment of Hester for hook and loop fasteners, since it has been held that elements that perform the same function are considered obvious. Examiner contends that zippers and hook and loop fasteners perform the same function, to attach the door segment to the liner segment. As discussed in “In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).” See MPEP 2144.07 – Art Recognized Suitability for an Intended Purpose.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller (2019/0023549) in view of Hester (2019/0177143), in further view of Amundson (2020/0318838).
Claim 2: Mueller and Hester disclose the liner as described in claim 1, but fail to further disclose a bungee cord in i) a bottom seam of the first outside cover, ii) a bottom seam of the second outside cover, iii) a bottom seam of the front outside cover, and iv) a bottom seam of the entrance door outside cover of the liner, the bungee cord configured to hold a bottom portion of the liner in place on a bottom portion of the lift basket.  
However, Amundson discloses a bungee cord in the bottom seam of a cover (Fig. 2; 152).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the liner of Mueller and Hester to include the bungee cord, as taught by Amundson, to securely fit the liner to the lift basket on the underside of the outer framework. 
Claim 3: Amundson discloses the liner as described in claim 2, wherein the bungee cord is configured to extend around a perimeter of said bottom portion of the lift basket when said liner is connected to said lift basket; at least a portion of said bungee cord positioned beneath the bottom portion of the lift basket when said liner is connected to the lift basket (Fig. 2; 152).4  
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller (2019/0023549) in view of Hester (2019/0177143), in further view of Amundson (2020/0318838).
Claim 16: Mueller discloses a light weight plastic liner configured for use on an aerial lift basket (Fig. 1; 10, Para. [0023]); said liner comprising: 
a floor cover configured to cover a top surface of a platform floor on the lift basket (Fig. 4; 18, Para. [0026]): 
a first inside cover (Fig. 4; 20, Para. [0023]) and a first outside cover (Fig. 1; 22, Para. [0023]); said first inside cover connected to said first outside cover by a first seam (Figs. 2 and 5; see larger image below); said first inside cover configured to cover an inside of a first side frame on the lift basket (Fig. 4; 20, Para. [0023]); said first outside cover configured to cover an outside of the first side frame on the lift basket (Fig. 1; 22, Para. [0023]); said first seam configured to be positioned on a top surface of the first side frame (Figs. 2 and 5; see larger image below) when said first inside cover is covering an inside of the first side frame on the lift basket and said first outside cover is covering the outside of the first side frame on the lift basket; 

    PNG
    media_image1.png
    564
    810
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    598
    883
    media_image2.png
    Greyscale

Mueller continues to disclose a continuous inside cover with a continuous seam (Figs. 2 and 5; see larger image above) connecting the inside and outside covers (Fig. 4; 20, Para. [0023]) but fails to disclose separate cover sections disposed around the lift basket with a removable door cover.
However, Hester discloses a second outside cover (Fig. 1; 1400, Claim 1); said second outside cover configured to cover an outside of said second side frame on the lift basket (Fig. 3; 1400); said second seam configured to be positioned on a top surface of said second side frame and said second outside cover is covering said outside of said second side frame on the lift basket; 
an outside cover (Fig. 1; 1300, Claim 1); connected to said outside cover by a front seam; said = outside cover configured to cover an outside of said front side frame on the lift basket (Fig. 3; 1300); said front seam configured to be positioned on a top surface of said front side frame on the lift basket and said front outside cover is covering said outside of said front side frame on the lift basket (Fig. 3; 1300); 
an entrance door outside cover (Fig. 1; 1210, Para. [0032]); said entrance door outside cover configured to cover at least a portion an outside of said door frame on the lift basket; said front seam configured to be positioned on a top surface of said front side frame when said front outside cover is covering said outside of said front side frame on the lift basket; and 
a removable door cover configured to cover an outside of a door mounted on the door frame (Fig. 1; 1210, Para. [0032]); said removable door cover configured to be removable from said door form while a) said first inside cover and said first outside cover, b) said second cover inside and said second outside cover, c) said outside cover, and d) said entrance door outside cover are connected to said lift basket (Fig. 1; 1200, Para. [0033]); and 
wherein a bottom portion of said inside cover is connected to a side of said floor cover (Fig. 2; 18, 20, 62).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the inside cover of Mueller to include the separate sections, including the door panel, as taught by Hester, in order to cover the inner and outer surface of the lift basket with separate sections and allow a modular solution to covering different sized lift baskets. 
Thus, the combination of the continuous cover of Mueller when combined with the segments and door panels of Hester result in the discloses invention.
While Hester fails to specifically disclose a hinged door on the lift basket, the Examiner asserts that it is common practice and would have been obvious to one of ordinary skill in the art to include hinges with doors in order to open and close said doors.
Both Mueller and Hester fail to disclose a bungee cord located i) a bottom seam of the first outside cover, ii) a bottom seam of the second outside cover, iii) a bottom seam of the front outside cover, and iv) a bottom seam of the entrance door outside cover of the liner; said bungee cord is configured to hold a bottom portion of said liner in place on a bottom portion of the lift basket; at least a portion of said 6 bungee cord positioned beneath the bottom portion of the lift basket when said liner is connected to the lift basket.  
However, Amundson discloses a bungee cord in the bottom seam of a cover (Fig. 2; 152).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the liner of Mueller and Hester to include the bungee cord, as taught by Amundson, to securely fit the liner to the lift basket on the underside of the outer framework. 
Claim 17: Hester discloses the liner as described in claim 16, further including A) strips of door hook and loop fasteners attached to first and second sides of the removable door cover and configured to removably secure the removable door cover on the hinged door (Fig. 1; 1210, Para. [0035]), B) strips of cover hook and loop fasteners attached to sides of the first inside and outside cover and to sides of the second inside and outside cover (Fig. 5; 5610), said cover hook and loop fasteners configured to secure said first inside and outside cover to the first side frame and said second inside and outside cover to the second side frame (Fig. 5; 5610), but fails to disclose door strips of hook and loop fasteners attached to sides of the entrance door inside and outside cover and configured to secure the sides of the entrance door covers to the hinged door frame.
While, Hester fails to disclose the use of hook and loop fasteners to attach the entrance door to the inside and outside cover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to substitute the zipper attachment of Hester for hook and loop fasteners, since it has been held that elements that perform the same function are considered obvious. Examiner contends that zippers and hook and loop fasteners perform the same function, to attach the door segment to the liner segment. As discussed in “In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).” See MPEP 2144.07 – Art Recognized Suitability for an Intended Purpose.
Response to Arguments
Applicant's arguments filed May 5, 2022 have been fully considered but they are not persuasive. 
With respect to the prior art rejections, applicant argues that none of the cited art teaches or suggests the seam arrangement used in the liner. This argument is not persuasive as the seam arrangement is present in Mueller. To clarify images have been added and notated. The applicant further argues that none of the cited art teaches or suggests the bungee cord arrangement. This argument is also not persuasive as Amundson clearly teaches a bungee cord type of cord disposed within the lower seam of the cover to tighten the cover at the lower portion. 
None of the cited art teaches or suggests the removable door arrangement. None of the cited art teaches or suggests the hook and loop fastener arrangement. 
Applicant’s arguments with respect to claims 1-6, regarding the removable door arrangement and the hook and loop fasteners, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kathleen M. McFarland whose telephone number is (571)272-9139. The examiner can normally be reached Monday-Friday 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kathleen M. McFarland/Examiner, Art Unit 3635                                                                                                                                                                                                        
Kathleen M. McFarland
Examiner
Art Unit 3635


/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635